Citation Nr: 1636458	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  11-13 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the cervical spine.

2.  Entitlement to a compensable disability rating for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1988 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claims for an increased evaluation for service-connected degenerative disc disease of the cervical spine, evaluated as 10 percent disabling and for a compensable evaluation for service-connected bilateral hearing loss. 

A hearing was held on February 22, 2016, in Washington, D.C., before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2015) and who is rendering the determination in this case.  A transcript of the testimony is in the claims file.

With respect to a total disability rating based on individual unemployability (TDIU), the Veteran has appealed for a higher schedular rating for his cervical spine and his hearing loss and he has alleged marked interference with his employment due to these conditions.  Thus, a new claim for TDIU exists.  Rice v. Shinseki, 22 Vet. App. 447  (2009) (if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted).  The Board has therefore added a TDIU claim to the title page to reflect the Board's jurisdiction over this matter.  Further development is needed to properly adjudicate the TDIU claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Board finds that additional development is necessary prior to appellate review of the Veteran's claims for increased disability evaluations for degenerative disc disease of the cervical spine and bilateral hearing loss. 

Regarding the claim for an increased rating for degenerative disc disease of the cervical spine, the Veteran underwent a VA spine examination in June 2015 to assess the severity of that condition.  During the course of the physical examination, the examiner noted a mild radiculopathy of the Veteran's left arm.  However, subsequently he indicated that the left upper extremity was not affected by radiculopathy.  This inconsistency was not addressed in the examination report.  At the Veteran's September 2009 VA spine examination, the examiner noted a "slight limb gibbus hump kyphos[is] lower cervical and upper thoracic spine" but stated that the Veteran did not have muscle spasms.  The Board notes that muscle spasms are one symptom used to determine the appropriate rating for a back disability, and one criteria is whether the Veteran has muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Here, however, the examiner did not comment on the etiology of the "slight limb gibbus hump kyphos[is] lower cervical and upper thoracic spine" observed on examination, specifically whether or not it could be the result of muscle spasms or guarding.  Also, during this examination, the Veteran reported he had been placed on bedrest by his private physician, Dr. W., in September 2008 due to his cervical spine disability.  After reviewing the file, the Board finds that no attempt has been made to obtain these records.  On remand, these records should be obtained and the Veteran should be scheduled for another VA examination to determine the current severity of his condition and to clarify the inconsistencies noted in the September 2009 and the July 2015 examinations.

Regarding the claim for a compensable evaluation for bilateral hearing loss, the Veteran underwent VA Audio examinations in September 2009 and June 2015.  The September 2009 examiner noted the Veteran's speech reception thresholds were not in agreement with pure tone averages.  He also noted inconsistent pure tone test results with the Veteran's "past three visits this year to Audiology."  The examiner only mentioned one audiogram by date, from June 2009, pointing out that a conductive hearing loss was picked up at that audio exam, but was not present at the current examination.  However, a review of the evidence indicates the full audiogram reports the examiner referenced have not been associated with the claims file.  Moreover, the examiner did not provide the full results of the testing he conducted.  Two subsequent audiogram reports, from tests performed in December 2010 and April 2012, are also not associated with the claims file.  These records are necessary to evaluate the severity of the Veteran's hearing disability.  The Board also notes that at the time the Veteran appeared for his hearing in February 2016, he brought audio records from a private physician in Gainesville, Virginia, with him.  A review of the claims file reveals these records have not been associated with the record.  On remand, all outstanding and relevant VA and private treatment records should be obtained and associated with the claims file, and the Veteran should be scheduled for a new VA audio examination which addresses the prior inconsistencies in audio test results and determines the current level of the Veteran's disability.

Although at the time of the February 2016 Board hearing, the Veteran was still employed full time, he alleged that both his hearing loss and cervical spine conditions limit his ability to continue with his current employment.  The Veteran alleges that these conditions have the potential to cause him to lose his job in the future.  See Hearing Transcript at 10, 14.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability or disabilities in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Therefore, the Board finds it necessary to remand the issue of entitlement to a TDIU for initial development and consideration, to include sending appropriate notice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an application for TDIU (VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability)) and an appropriate VCAA notification letter.  Conduct any development needed to adjudicate the issue of entitlement to a TDIU.

2.  Obtain any VA medical treatment records dating from July 2012 forward and associate them with the claims file.

3.  Obtain all VA audiogram reports, including those from April 2009, June 2009, September 2009, December 2010, and April 2012, from VISTA imaging or any other appropriate electronic records system, and associate them with the claims file.  

4.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his cervical spine disability and his hearing loss.  Provide the Veteran with the appropriate authorization for release form(s).

In particular, request September 2008 records from Dr. W., referred to in the Veteran's September 2009 VA spine examination, and records from Dr. J.S.L. of ENT Associates that the Veteran brought to his Board hearing in February 2016, noted on page 8 of the hearing transcript.
For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

5.  After the above development has been completed, schedule the Veteran for a VA examination to assess the current severity of his service-connected degenerative disc disease of the cervical spine.  All indicated studies must be conducted and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, was reviewed in connection with this examination.

The examiner should address the following:

a. The examiner must conduct full range of motion studies and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b. The examiner must then provide specific findings as to the range of motion after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c. Then, after reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran, if necessary, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the relevant spine segment during flare-ups should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided. 

d. The examiner is asked to discuss whether any neurological abnormalities are present, specifically to include radiculopathy.  The examiner should opine as to whether there is objective evidence of radiculopathy in the upper extremities and whether these symptoms are associated with the Veteran's service-connected cervical spine disability.

The examiner is directed to the June 2015 VA examination which initially noted mild radiculopathy to the left arm, but later indicated that the Veteran's left side was "not affected" by radiculopathy.  The examiner is asked to clarify this inconsistency.

e. The examiner is also asked to clarify whether the Veteran has abnormal kyphosis resulting from muscle spasm or guarding.  The examiner is directed to the September 2009 VA examination in which a "slight gibbus hump kyphos[is] lower cervical and upper thoracic spines" is noted.  

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  If the examiner is unable to provide an opinion without resorting to speculation, he/she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  Schedule the Veteran for a VA audiologic examination to determine the current nature and severity of his service-connected hearing loss.  The claims file should be made available to the examiner for review.  Any indicated audiologic studies should be performed and the results should be reported in detail.

The examiner is directed to review the Veteran's audiogram reports from 2009, explain, if possible, the testing difficulties noted by the examiners at that time, including any inconsistent results, and state whether these difficulties render the audiograms from 2009 invalid or otherwise inadequate for rating purposes.  The examiner should also state, if possible, with regard to all audiograms from 2009 to the present, whether the Maryland CNC test was used for speech discrimination.  

In addition to the objective test results, the examiner should fully describe the functional effects caused by the hearing disability.

7.  After all of the above actions are completed, accomplish any other development deemed appropriate in order to adjudicate the issue of entitlement to a TDIU. Then, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


